Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 23, 2021

The Court of Appeals hereby passes the following order:

A22A0040. ROBERT R. JOHNSON v. THE STATE.

      In 2002, Robert R. Johnson pled guilty to multiple offenses. In 2011, Johnson
filed a motion to vacate a void sentence, arguing that his indictment was void and
raising a challenge to the grand jury. The trial court dismissed the motion, and
Johnson filed both a direct appeal and discretionary application. Both were dismissed.
See Case Nos. A12D0234 (Feb. 13, 2012) & A12A0946 (Mar. 7, 2012). In April
2021, Johnson again filed a pro se motion challenging the indictment and the grand
jury. The trial court denied the motion, and Johnson filed this appeal. We lack
jurisdiction for two reasons.
      First, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009). Any appeal from an order denying or dismissing such a motion
must be dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532 (690 SE2d 150)
(2010). Second, “[i]t is axiomatic that the same issue cannot be relitigated ad
infinitum.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000)
(punctuation omitted). Our prior dismissal orders in this case constitute the law of the
case, and we are precluded from revisiting the issues previously litigated. See Ross
v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011).
    For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.



                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   08/23/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.